Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s preliminary amendment filed on June 14, 2021, has been received and entered.  Claims 5 and 14 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-15 are pending and under instant consideration.
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The claim does not enable one of ordinary skill in the art to practice the invention without the step of removing the impurities and composition from the skin, which is/are critical or essential to the practice In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The claim is directed to a method of cleansing.  According the Merriam Webster the definition of cleanse is to rid of impurities by or as if by washing.  The instant claim has the method step of applying the composition to the skin, but yet the step of removing the composition with the impurities is missing.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014).
 	The claims recite a cleansing mask composition comprising:a) from about 0.4 to 
9 wt.%  of a first thickener chosen from nonacrylate based rheologymodifier;b) from

Regarding claims 1, 2, 5, 6, 7, 8, 10, and 14, Brun discloses a composition comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1%, 7% by weight the active agent glycerin (page 52, Example 11 and page 46 lines16-18 ).  With respect to the language wherein the composition has a loss modulus absolute value and a storage modulus absolute value as the composition of Brun is identical chemical composition to the claimed composition it can not have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
With respect to the language of a cleansing mask, this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the composition of Brun can be used as a cleansing mask.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 3, although Brun does not specifically teach the composition spread easily on the skin, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to spread easily on the skin, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were 

Regarding claim 4, although Brun does not specifically teach the composition drip free, the claims are directed towards a composition.  As the claimed composition and the composition in Brun are identical, as fully set forth above, the composition of Brun would be expected to be drip free, until and unless Applicant can provide evidence to the contrary.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% 


Regarding claim 12, the language of “wherein the skin care active ingredient is deposited onto the skin” this is a limitation on intended use.  As the claimed composition and the composition in Brun are identical, the active in the composition of Brun is capable of being deposited on the skin.   Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 9 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014).
	Regarding claims 9 and 11, Brun remains as applied to claim 1.  While Brun teaches a specific embodiment comprising a gelling agent comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, 
	However, Brun does discloses that the surfactant can be anionic, amphoteric, or combinations thereof (page 34 lines4-5); and the active can include vitamins (page 45 lines 17-22).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the an anionic or amphoteric surfactant and a vitamin active agent  into a skin care composition as disclosed by Brun, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Brun had already disclosed skin care composition with an anionic or amphoteric surfactant and a vitamin active agent.  It would have only required routine experimentation to modify the composition of Brun for skin care composition to comprise an anionic or amphoteric surfactant and a vitamin active agent as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	
13 is rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) as applied to claim 1 above, and further in view of Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018).

.	 Regarding claim 13, Brun remains as applied to claim 1.   While Brun teaches a specific embodiment comprising 1.5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1%, 7% by weight the active agent (page 52, Example 11 and page 46 lines16-18), as fully set forth above, the embodiment does not disclose wherein the active agent is salicylic acid.

	However in the same field of endeavor of skin care compositions in the form of a gel (abstract and page 12 lines 20-21) wherein the composition comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses wherein the active is salicylic acid  (page 14 lines 6-8).

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to include the therapeutic agent salicylic acid in a skin care compositions  as disclosed by Laidboeur wherein the composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brun et al. (Pub. No: WO 2014/195265; Pub. Date: Dec. 11, 2014) and Laidboeur et al. (Pub. No.: WO 2018/114800; Pub. Date: Jun. 28, 2018).


	However in the same field of endeavor of applying a composition to the skin ( page  22 lines 2-5) wherein skin care compositions comprises a thickening agent ammonium polyacryloydimethyl taurate (page 22 table), anionic or amphoteric surfactants (page 14 lines 3-5), Laidboeur et al. discloses a method of cleansing the skin  (page 3 lines 9-19 and page 2 lines 24-25)
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Brun et al. and Laidboeur et al. to cleans the skin by applying a skin care composition to said skin as disclosed by Laidboeur wherein the skin care composition comprises .5% weight Steareth-100/PEG-136/HDI copolymer, 0.2% ammonium polyacryloyldimethyl Taurate, a combination of surfactants including polyethylene glycol mono-stearate, stearic acid, stearyl alcohol, and cyclohexadimethicone in the total amount of 15.1% and active agent (page 52, Example 11 and page 46 lines16-18 as disclosed by Brun as a matter of combining prior art elements according to known methods to yield predicable results, as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.


	Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617